

Exhibit 10.76
Agreement with Shiva Natarajan regarding appointment as Interim Chief Financial
Officer


The following is a summary of the material terms of the compensation awarded by
the Company to Shiva Natarajan, the Company's Vice President, Controller, and
Chief Accounting Officer, in connection with his appointment, effective June 24,
2013, as the Company's Chief Financial Officer on an interim basis: Effective
June 16, 2013, Mr. Natarajan's annual base salary was $275,000, which will not
be impacted by Mr. Natarajan's acceptance of the Interim Chief Financial Officer
position. In consideration of Mr. Natarajan agreeing to accept the role of
Interim Chief Financial Officer and commencing with the quarterly report on Form
10-Q to be filed for the quarter ending June 30, 2013, the Company will pay to
Mr. Natarajan a cash bonus in the amount of $25,000 for each quarterly report on
Form 10-Q filed before the start of a replacement Chief Financial Officer and
for the first two quarterly reports on Form 10-Q (or Form 10-K, as the case may
be) filed after the start of a replacement CFO (subject to Mr. Natarajan's
continued employment). The Company also intends to award Mr. Natarajan 50,000
restricted stock units on August 15, 2013 which will vest in equal installments
on a quarterly basis over a four-year period with a vesting commencement date of
November 15, 2013, subject to his continued employment with the Company and the
other terms of the grant agreement.



